DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Weber on 06/27/2021.
The application has been amended as follows: 
9. The antenna assembly in accordance with Claim [[8]] 7, wherein the at least one aperture defined on the dielectric resonator antenna body is further arranged to at least partially accommodate or encompass the functional module.
17. The antenna assembly in accordance with Claim [[15]] 16, wherein the feeding slot structure is defined in a positioned shifted from a center position of the dielectric resonator antenna body.
18. The antenna assembly in accordance with Claim [[15]] 16, wherein the slot feeder further comprises a microstripline or coaxial feedline adjacent to the feeding slot structure.
19. The antenna assembly in accordance with Claim 1, wherein the slot feeder includes at least one of a probe feed, a direct microstrip feedline, a coplanar feed, a dielectric image guide, a metallic waveguide and a substrate-integrated waveguide.
20, wherein the ground plane includes an electrical conductive sheet connected to the dielectric resonator antenna body.
22. The antenna assembly in accordance with Claim [[20]] 21, wherein the dielectric resonator antenna further comprises a ground plane adjacent to the dielectric resonator body.
27. The antenna assembly in accordance with Claim [[25]] 26, wherein the electrical apparatus includes an intelligent home or office appliance.
28. The antenna assembly in accordance with Claim [[25]] 26, wherein the electrical apparatus includes a wireless-communication-enabled device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845